The Court,
after advisement, made an order, that the two parcels in respect to which the right of the plaintiff was conceded, be struck from the declaration, upon payment of costs and upon the defendants surrendering the possession of the two parcels and delivering to the plaintiff a stipulation that the mesne profits of those parcels be assessed at the same time that the mesne profits of the other parcels be assessed in case the plaintiff shall recover in respect to such other parcels; and if he do not so recover, then that they be assessed in like manner as if judgment had passed in favor of the plaintiff for the two parcels stricken from ihe declaration.